Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presently pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In Figure 1, element number “112” is depicted, but the Specification does not describe or define what this element number represents.  
Additionally, in Figure 1, there is an arrow above element “114” that is not numbered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In the Specification, element "114" is referred to as both "basic solution" and "alkali buffer solution"; see, for example, paragraphs [0024]-[0026].
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 2 of claim 20, "in the presence hydrogen" should be amended to recite "in the presence of hydrogen".
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U. S. Patent Publication No. 2013/0030224).  
Regarding claims 1, 2, and 5, Kim et al. teach the preparation of a Cu-based catalyst, wherein a first component comprising a Cu precursor, a second component precursor comprising one or more selected from the group consisting of transition metals, alkaline earth metals, and Group IIIb metals, and a third component precursor comprising one or more selected from, inter alia, alumina, stirring the resultant solution, precipitating the stirred solution using sodium carbonate (Na2CO3) and NaOH to form a catalyst precursor, and washing and filtering the formed catalyst precursor precipitate (paragraph [0043]).  Kim et al. further teach that the aforementioned preparation involves forming an initial catalyst precursor mixture by dissolving the Cu precursor, the second component precursor, and the third component precursor in an aqueous solution, having a resultant pH of 2-4, followed by adding thereto an alkaline precipitant, wherein the Cu-based catalyst is precipitated until the pH reaches 9 (see paragraphs [0058]-[0069] of Kim et al.), as well as washing and filtering the catalyst precursor precipitate, followed by drying and burning to form the metal catalyst (paragraph [0067]).
Regarding claim 10, Kim et al. teach that the aforementioned Cu-based catalyst exhibits a size of from 1-50 nm, particularly a size of 20 nm or less, which overlaps the claimed diameter of 0.01-10 micrometers (10-10,000 nm).  See paragraphs [0055] and [0068].
Regarding claims 4 and 8, Kim et al. teach an embodiment in which a CuZnAl catalyst is prepared by dissolving together copper nitrate, zinc nitrate, and aluminum nitrate in ultrapure distilled water and stirring for one hour, followed by adding thereto Na2CO3 until the pH of the mixture reaches 4.0-5.0, followed by addition thereto of an NaOH solution until the pH is 7.0, so that the catalyst precursor is precipitated from the aqueous solution.  The resultant precipitate is washed, filtered, and dried at 100°C for 24 hours, and then burned (calcined) under flowing air at 450°C for 3 hours.  See the Comparative Example and Example 1 of Kim et al.
Regarding claim 10, Kim et al. teach that the Cu-based catalyst obtained from the aforementioned preparation exhibits a size of from 1-50 nm (0.001 to 0.05 micrometers), or of 20 nm (0.02 micrometers) or less (paragraphs [0055] and [0068]).
Kim et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the formation of a powder from the precipitate, wherein the powder is obtained by washing, drying, and grinding the precipitate, and wherein the powder comprises 5 wt.% or less of water, as recited in claims 1 and 2.  As stated above, Kim et al. teach the claimed steps of forming the precipitate, followed by washing, drying, and burning, to form the catalyst.  
Because this reference teaches a preparation comparable to that instantly claimed, with respect to forming a precipitate, washing, drying, and burning (calcining) the precipitate, under conditions comparable to that instantly and respectively claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the preparation disclosed in Kim et al. to result in the formation of a powder, absent the showing of convincing evidence to the contrary.
With respect to the limitation of claim 2 regarding the step of grinding the precipitate, this step is deemed a known and conventional technique for powder formation, and is not seen to lend patentability to Applicants’ claimed method.  
With respect to the limitation of claim 2 regarding the resultant powder comprising 5 wt.% or less water, the skilled artisan would have been motivated to reasonably expect the precipitate formed by the preparation disclosed in Kim et al. to exhibit a comparable amount of water therein, absent the showing of convincing evidence to the contrary, given that this reference teaches a drying step comparably to that instantly claimed.  

Allowable Subject Matter
Claims 3, 6, 7, 9, and 11-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kim et al. do not teach or suggest the limitations of these claims.  For example, Kim et al. do not teach or suggest the employment of two or more first and second metal catalysts in the aforementioned preparation, nor does this reference teach or suggest the claimed calcination temperature of from 200°C to 400°C (Kim et al. teach calcination temperatures of 450°C; see Example 1).  Table 1 of Kim et al. depicts the specific surface area of Cu in the catalyst, as opposed to the surface area of the overall catalyst, nor does this reference disclose the pore volume or the average pore size of the overall catalyst.  Lastly, Kim et al. do not teach or suggest admixture of the aforementioned Cu-based catalyst with an acid catalyst to produce an acid/metal bifunctional catalyst system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Espinoza et al. (WO 2005/046855), which  teaches catalysts comprising metals corresponding to Applicants’ “first metal” and “second metal”, and their employment in Fischer-Tropsch synthesis (reaction of a feed gas comprising hydrogen and carbon monoxide in the presence of said catalyst), said synthesis including conditions recited in Applicants’ claim 21 (page 25, lines 7-21).  However, the catalysts disclosed in Espinosa et al. are prepared from a method different from that recited in Applicants’ claims.  See pages 8-23 of Espinoza et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 15, 2022